537 U.S. 1152
ENTERGY LOUISIANA, INC.v.LOUISIANA PUBLIC SERVICE COMMISSION ET AL.
No. 02-299.
Supreme Court of United States.
January 17, 2003.

1
CERTIORARI TO THE SUPREME COURT OF LOUISIANA.


2
Sup. Ct. La. Certiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, March 3, 2003. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, April 2, 2003. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, April 21, 2003. This Court's Rule 29.2 does not apply. Reported below: 815 So. 2d 27.